DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zhuo Xu on June 29, 2021.
The application has been amended as follows:
IN THE CLAIMS:
Claim 2, line 13:  the phrase “an first end portion” has been changed to --a first end portion--.
Claim 2, line 14:  the phrase “an first end portion” has been changed to --a first end portion--.
Claim 2, lines 14-15:  the phrase “an second end portion” has been changed to --a second end portion--.
Claim 2, lines 15-16:  the phrase “an first end portion” has been changed to --a first end portion--.

Claim 2, lines 18-19:  the phrase “the curved connecting rods” has been changed to --the curved connecting rod--.
Claim 2, line 19:  the phrase “an second end portion” has been changed to --a second end portion--.
IN THE SPECIFICATION:
Paragraph 0003, line 13:  the phrase “at the apex-liked bend” has been changed to --at a bend--.
Paragraph 0010, line 38:  the phrase “at the apex-liked bend” has been changed to --at a bend--.
Allowable Subject Matter
Claim 2 is allowed over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM D ROGERS/           Primary Examiner, Art Unit 3656